My difficulty in accepting the majority view is this: Nowhere on the face of the statutes, or by implication from their history, can I discover any indication of a legislative intent to give an adopted child any right under what is now section 29 of the Decedent Estate Law. Indeed, the contrary is indicated. *Page 208 
That section had its origin in section 52 of title 1 of chapter 6 of part 2 of the Revised Statutes of 1829 (2 R.S. [1st ed.] p. 66). It was part of the comprehensive revision covering the entire field "Of Wills and Testaments; of the Distribution of the Estates of Intestates; and of the Rights, Powers and Duties of Executors and Administrators" (Ch. 6). It reads as follows:
"§ 52. Whenever any estate, real or personal, shall be devised or bequeathed to a child or other descendant of the testator, and such legatee or devisee shall die during the life-time of the testator, leaving a child or other descendant who shall survive such testator, such devise or legacy shall not lapse, but the property so devised or bequeathed shall vest in the surviving child or other descendant of the legatee or devisee, as if such legatee or devisee had survived the testator and had died intestate."
From that day to this the language has remained unchanged, except that by the Laws of 1912, chapter 384, the words "or to a brother or sister of the testator" were added.
The intent of section 52 was to modify the common law rule of lapse. (Matter of Wells, 113 N.Y. 396, 400.) It did not apply to adopted children, since adoption was unknown to the common law and there was no general adoption statute until 1873.
At this point I ask myself when and by what legislative enactment the original application of section 52 (now Dec. Est. Law, § 29) was extended to apply to adopted children? I am unable to answer. Here follow the only relevant acts:
By Laws of 1873, chapter 830, adoption of children was legalized. Section 10 of that act, which is the origin of section114 of the Domestic Relations Law, read as follows:
"§ 10. A child, when adopted, shall take the name of the person adopting, and the two thenceforth shall sustain toward each other the legal relation of parent and child, and have all the rights and be subject to all the *Page 209 
duties of that relation, excepting the right of inheritance, except that as respects the passing and limitations over of real and personal property, under and by deeds, conveyances, wills, devises and trusts, said child adopted shall not be deemed to sustain the legal relation of child to the person so adopting."
I cannot believe that the Legislature, expressly excepting, as it thus did, the right of inheritance even from the foster parent, intended to or did by that section grant to an adopted child the right to take a devise to a deceased foster parent under what was then section 52 (2 R.S. p. 66) and is now section 29 of the Decedent Estate Law. The same policy which dictated the exclusion of inheritance dictated the exclusion of the analogous — indeed almost identical — right under section 52. Whether socially justified or not, the blood tie is a strong human instinct and has always been so recognized in the law. During the years since 1873, the ban on inheritance by adopted children has been modified from time to time, but always by express statutory enactments; and these enactments necessarily have been strictly construed by the courts, since they were in derogation of common law. Thus:
By Laws of 1887, chapter 703, section 10 of the adoption statute of 1873 was amended by changing the clause "excepting
the right of inheritance" so as to read "including the right of inheritance." Literally read, that amendment threw wide the doors; but apparently that was not the legislative intent, for in the Domestic Relations Law of 1896 (Laws of 1896, ch. 272, § 64) the clause was amended to read "including the right of inheritance from each other." Since the status of parent and child by adoption was created by something in the nature of contract, descent and distribution were permitted as between the parties to it. But beyond that the Legislature did not go; and so the courts have held. (Hopkins v. Hopkins, 202 App. Div. 606; affd., 236 N.Y. 545; Matter of Hall, 234 App. Div. 151; affd.,259 N.Y. 637.) *Page 210 
By Laws of 1931, chapter 562, the adoption law (Dom. Rel. Law, § 114) was amended again so as to permit one adopted child to inherit from another adopted child of the same foster parent or parents. But that amendment was not intended, even by implication, to change the rule that an adopted child could not inherit from a natural child of the same parent or parents. (Note of Commission on Revision of Decedents Law, see 14 McKinney's Statutes, Supplement p. 69.)
It is submitted that the Legislature has never, either expressly or impliedly, said that an adopted child may, under section 29 of the Decedent Estate Law, take a devise to his deceased foster parent from one in the direct line, much less from a collateral. The course of legislation for many years in respect to descent and distribution of property, as far as adopted children are concerned, evidences a clear intent to confine it to the immediate parties to the adoption contract. To permit a contrary result in an almost identical matter does violence, as it seems to me, to an established policy, and is judicial legislation pure and unalloyed.
Matter of Horn (256 N.Y. 294) is the case relied upon as establishing the contrary view. But all the court did there was to seek and to find the intent of the testator from the language of the will and from surrounding circumstances. "There is no doubt," said the court, "of the identity nor of the testator's intention" (p. 296).
Here we are not concerned with the intent of the testatrix. On the record there can be no substantial claim that she intended to give her property to the appellant. What we are concerned with is the intent of the Legislature in enacting the two statutes by virtue of which the appellant claims that property. I fail to find any indication of a legislative intent to permit an adopted child to take under the lapse statute. On the contrary, it seems to me the Legislature, following a long-continued policy, has deliberately refrained from granting that right. A change in *Page 211 
policy should come from the Legislature and not from the courts. Moreover, there may well be two views of the desirability of such a change. The adopted child is not the only one to be considered. Some heed should be given to the plight of the average testator, who, for instance, would be surprised to learn that a gift by will to his brother would, in case his brother died first, go to some child of alien blood, adopted perhaps long after the will was made.
The judgment should be affirmed.
LEHMAN, LOUGHRAN and FINCH, JJ., concur with CRANE, Ch. J.; CROUCH, J., dissents in opinion, in which O'BRIEN and HUBBS, JJ., concur.
Ordered accordingly.